Case 1:17-cv-03357-JPH-MPB Document 101 Filed 05/10/19 Page 1 of 2 PageID #: 542




                                                                             FILED
                                                                       1:51 pm, May 10, 2019

                                                                       U.S. DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF INDIANA
                                                                         Laura A. Briggs, Clerk
Case 1:17-cv-03357-JPH-MPB Document 101 Filed 05/10/19 Page 2 of 2 PageID #: 543
